Order entered February 6, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01753-CV

                                    TODD PRUETT, Appellant

                                                  V.

                                 LISA CLAYTON, M.D., Appellee

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-14518

                                             ORDER
          Before the Court are appellant’s (1) January 9, 2014 first motion for extension of time to

pay for appeal; (2) January 9, 2014 second motion for extension of time to pay for appeal; (3)

January 16, 2014 motion to extend time to file notice of appeal; and (4) January 30, 2014

affidavit of indigence. Appellee has not responded to any of the motions.

          We GRANT appellant’s January 16, 2014 motion to extend time to file notice of

appeal.     The notice of appeal filed December 23, 2013 is considered timely for

jurisdictional purposes.     We also GRANT appellant’s January 9th second motion for

extension of time to pay appeal and refer appellant’s January 30th affidavit of indigence to

the trial court. See TEX. R. APP. P. 20.1(h)(4). Under appellate rule 20.1(e), the clerk,
reporter, or any party may challenge the indigency claim by filing a contest with the trial

court clerk. See id. 20.1(e). We ORDER any contests be filed no later than February 17,

2014 and the hearing on any contests be held no later than February 27, 2014. See id.

20.1(e),(i). We further ORDER Dallas County District Clerk Gary Fitzsimmons to file, no

later than March 4, 2014, either (1) a supplemental clerk’s record containing a copy of any

contests and any order on the contests or (2) written verification that no contests were filed.

We DENY as moot appellant’s January 9th first motion for extension of time to pay for

appeal.

          We DIRECT the Clerk of the Court to send copies of this order by (1) electronic

transmission to the Honorable Carl Ginsberg, Presiding Judge of the 193rd Judicial District

Court; Stephanie Moses, Official Court Reporter of the 193rd Judicial District Court; Mr.

Fitzsimmons; and, counsel for appellee; and (2) regular mail to appellant at his last known

mailing address.




                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE